Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed 09/15/2022 has been entered. Currently, claims 1, 5, 8-9, 12-14, 16, 19, 21, and 27-36 remain pending in the application. Independent claim 1 was amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 12-14, 16, and 19 were amended and claims 10-11, 15, 17, 20, 22-26 were cancelled to correct previous 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 08/02/2022. Lastly, new claims 27-36 have been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claim 1 and new claims 27-36 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 08/02/2022.
Applicant’s arguments, see Remarks on Pages 8-9, filed 09/15/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: Matula (U.S. Patent Pub. No. 20150128956), Mathews (WO 2020145963 A1), Hubert et al. (U.S. Patent No. 2818857), Wei (CN 209017902 U), Saladino (U.S. Patent Pub. No. 20190200692), Mersmann (DE 102016007740 A1), Greenberg (U.S. Patent No. 6314580), Preston (U.S. Patent Pub. No. 20190075917), Lago (U.S. Patent No. 1246286), Edwards et al. (U.S. Patent Pub. No. 20160015104), and Friesen (U.S. Patent Pub. No. 20140096305). 
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, line 3, rephrase “the inside” to read --an inside--.
Appropriate correction is required.
Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “tension members” in claims 1, 8, 27 and 34. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as member are a generic placeholder for the words “means”. For examination purposes, “tension members” in claims 1, 8, 27 and 34 is interpreted as “a pair of tangentially extending cords which are separately attached. Each cord extends through a garment opening registered with the mid-clavicular lines. Both ends of the cord are pulled to tension and adjust the foam chin support. A cord lock fixes the tension of the cord. Optionally, a single cord is threaded through the neckband” (Specification, Page 3, lines 5-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 8-9, 12-14, 16, 19, 21, and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 and claim 27, line 14, and claim 34, lines 12-13 recite the limitation "the length".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the length” to read --a length--. 
	Claim 21, line 3, claim 33, line 3 and claim 36, line 3, recite “a plurality of hook elements” which render the claims indefinite. It is unclear if “a plurality of hook element” is a double inclusion of the same “a plurality of hook elements” in claim 21, line 2, claim 33, line , and claim 36, line , respectively, or a different element. For examination purposes, rephrase “the material having a plurality of hook elements” in claim 21, line 3, claim 33, line 3 and claim 36, line 3 to read -- the material having the plurality of hook elements--.
Claim 33, line 3 and claim 36, line 3 recite the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the inside” to read --an inside--. 
Claims 5, 8-9, 12-14, 16, 19, 28-32, and 35 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) and in further view of Hubert et al. (U.S. Patent No. 2818857) and Wei (CN 209017902 U) and Edwards et al. (U.S. Patent Pub. No. 20160015104) and  Saladino (U.S. Patent Pub. No. 20190200692) and Friesen (U.S. Patent Pub. No. 20140096305).
Regarding claim 1, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100), 
However, Matula fails to explicitly disclose the upper body garment including a front, a rear, and a neck opening, the front of the upper body garment comprising a pair of panels.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), and a neck opening (Figure 4, neck opening collar of garment 10), the front of the upper body garment 10 comprising a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula, so that there is a garment with a rear, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mathews fails to explicitly disclose a portion of the foam support extending above the neck opening, a portion of the foam support extending beneath the neck opening being covered by the front.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket), and a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing) extending beneath the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an lower portion of the foam support and a front neck opening of the garment of Matula in view of Mathews, such that a lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, a pair of tension members extending downwardly from the neckband.
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), a pair of tension members 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 extending from the rear collar 6 to a front collar 7 through rope hole 8 of collars 6,7 and downwardly therefrom; This is the structure as defined by the 35 USC 112f analysis above) extending downwardly from the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose the tension members extending downwardly through a pair of openings in the neckband.
	Edwards teaches an analogous garment 300-1 (Paragraph 67 and Figure 3A, body-top garment 300-1) with a similar neck tube member 130 (Paragraph 67 and Figure 3A, tube assembly 130 within elongated pouch 110-3 located at the interior of the collar 104-2)  extending downwardly through a pair of openings 302 (Paragraph 68, openings 302 for each side of tube 130 through internal side of collar 104-2 and extending downwardly therefrom) in an internal side of the analogous neckband 104-2 (Paragraph 67 and Figure 3A, neck collar 104-2).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of tension members and neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that the tension members extend downwardly through a pair of openings on an interior side of the neckband, as taught by Edwards, in order to provide an improved chin positioning apparatus with an enhanced neckband that has a pair of openings on an interior side of the neckband for providing concealment of the tubed neck extending member (Edwards, Paragraphs 67-68).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards fails to explicitly disclose the tension members extending through separate openings formed in the front, an intermediate portion of each tension member spanning between the neckband and each of the separate openings, an end portion of each tension member extending from each of the separate openings.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tension member 102 (Paragraph 58 and Figure 10, pull string retention member 102 is an equivalent structure as defined by the 35 USC 112f analysis above) extending through a separate opening 100 (Paragraph 58 and Figure 10, grommet 100) formed in the analogous front (Figure 10, front side of jacket 98), an intermediate portion (Paragraph 58 and Figure 10, intermediate portion of  retention member 102 spanning between neck area 114 and grommet 100)  of the analogous tension member 102 spanning between the analogous neckband 114 (Paragraph 58 and Figure 10, neck looping area 114) and the separate opening 100, an end portion (Paragraph 58 and Figure 10, retention member 102 free end extending past grommet 100) of the analogous tension member 102 extending from the sperate opening 100.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards, so that each of the tension members also extends through a separate opening on each side of the front of the garment with an intermediate and end portion, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino fails to explicitly disclose a cord lock positioned on each end portion, whereby when tension is applied to each tension member the cord locks are fixed to abut the separate openings.
Friesen teaches an analogous garment 10 (Paragraph 44 and Figures 1, 4 and 6, hooded sweater garment 10) with a cord lock (Paragraph 50 and Figures 1 and 6, cord lock positioned on end portions of cinch cord 226) positioned on each analogous end portion (Paragraph 50 and Figures 1 and 6, free end of cinch cord 226), whereby when tension is applied (Paragraph 50 and Figures 4 and 6, pulling free end of cinch cord 226 causing cord lock to abut opening as seen in Fig 6) to each analogous tension member 226 (Paragraph 50 and Figures 1, 4, and 6) the cord locks (Paragraph 50 and Figures 1 and 6) are fixed to abut analogous openings (Paragraph 50 and Figures 1, 4, and 6, opening allowing for free end of cinch cord 226 to extend out of garment 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tension members of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino, so that there is a cord lock positioned on each end portion fixed to abut the separate openings, as taught by Friesen, in order to provide an improved chin positioning apparatus with enhanced tension members having the tension members and cord locks for locking the tension applied to the tension member at a desired position along the tension member to a point abutting the opening for the end portions of the tension members (Friesen, Paragraph 50).
Therefore the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the separate openings (Saladino, Paragraph 58 and Figure 10, grommet 100) being spaced from and positioned beneath (Paragraph 67 of Edward in view of Figure 10 of Saladino , opening 302 of Edwards is on an interior of the neckband and grommet 100 of Saladino is on an exterior of the front being spaced and positioned beneath the opening 302 of Edwards) the pair of openings (Edwards, Paragraphs 67-68, openings 302) in the neckband, whereby when tension is applied to each tension member and the cord locks (Friesen, Paragraph 50 and Figures 1, 4, and 6, cinch chord with cord locks on free end portions) are fixed to abut the separate openings, a length of the intermediate portion is decreased and the front is compressed against the portion of the foam support extending beneath the neck opening to exert both upward cephalad forces and lateral compressive forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Paragraph 67 of Edward in view of Figure 10 of Saladino in view of Paragraph 50 of Friesen, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a pair of openings in the neckband 104-2 of Edwards and through separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Edwards in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Edwards in view of Saladino and locked by cord locks of Friesen to abut the separate openings of Saladino, this causes the collar and front of the garment to tighten as the intermediate portion of the tension member is decreased in length. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the foam support to appropriately position the user's chin for maximizing airway efficiency.
Regarding claim 8, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the invention as described above and further discloses wherein the pair of tension members 9 comprise end portions of a single cord 9 (Wei, Page 3/11, line 8 and Figure 1, pair of end portion of elastic rope 9), the cord 9 being threaded through (Wei, Page 3/11, line 8 and Figure 1, elastic rope 9 threaded through rope hole 8 of collar 6) the neckband 6.
Regarding claim 19, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the invention as described above and further discloses wherein the garment front (Mathews, Figure 4, front side of garment 10) is comprised of a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side), each panel 24,26 (Mathews, Figure 4) including one of the separate openings 100 (Modification of Page 9, lines 15-17 of Mathews in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino, modifying the pair of ends of the elastic rope 9 of Wei extending through each side rope holes 8 of collar 7 to extend through a separate opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei), the panels 24,26 (Mathews, Figure 4) being selectively joined by a fastener 32 (Mathews, Page 8, lines 7-8 and Figure 2, hook and loop fasteners 32 for securing first side section 24 with second side section 26).  
Claims 5, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Edwards et al. (U.S. Patent Pub. No. 20160015104) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305), as applied to claim 1, and in further view of Mersmann (DE 102016007740 A1).
Regarding claim 5, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the invention as described above and further discloses a pair of pouches 34 (Mathews, Page 9, lines 18-19 and Figure 4, internal pocket 34 on each of first and second side sections 24 and 26) fixed to an inside of the front of the upper body garment (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that the garment is structured as the garment 10 of Mathews with the internal pockets 34 of Mathews).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen fails to explicitly disclose the pair of pouches below the separate openings.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen to be located at a position below the separate openings because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen and the applicant’s invention to perform equally well with either the position of the pair of pouches taught by Mathews with respect to the separate tension member openings of Saladino or the claimed equivalent position of the pair of pouches and separate openings, because both locations are equally capable of providing the required upward cephalad forces and lateral compressive forces against the foam support.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of pouches disposed on the interior surface of the front of the upper body garment with respect to the separate openings of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen to obtain the invention as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen, see MPEP 2144.04(VI)(C). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen as modified fails to explicitly disclose the pair of pouches being configured to capture and retain portions of the foam support. 
Mersmann teaches  an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the pair of pouches being configured to capture and retain (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) the foam support.
Regarding claim 12, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the invention as described above and further discloses the foam support 200 further includes a front face (Figure 2, front face of neck extension device 200), a rear face (Figure 2, rear face of neck extension device 200), a bottom (Figure 2, bottom of neck extension device 200), a top (Figure 2, top of neck extension device 200 engages chin).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen as modified fails to explicitly disclose wherein the foam support further includes a cavity shaped as an inverted letter “U” extending between the planar front face and the planar rear face from the bottom toward the top, the cavity defining a pair of legs. 
Mersmann teaches the analogous chin positioning apparatus 1 wherein the analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, line 15, and Figure 1, polyurethane foam body 4) further includes a cavity (Page 8/48, line 4 and Figure 1, U shaped cavity between lower legs 15,16) shaped as an inverted letter “U” extending between the analogous front face (Figure 1, front face of body 4) and the analogous rear face (Figure 1, rear face of body 4)  from the analogous bottom (Figure 1, bottom of body 4) toward the analogous top (Figure 1, top surface of body 4 formed by legs 13,14 forming a concave chin rest), the cavity (Page 8/48, line 4 and Figure 1) defining a pair of legs 15,16 (Page 8/48, line 4 and Figure 1, lower legs 15,16 form inverted U-shaped cut away extending between the front face and rear face from the bottom to the top). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the bottom of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen, so that there is a bottom with an inverted “U” shaped cavity, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10).
Regarding claim 13, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses wherein the bottom (Mersmann, Figure 1, bottom of body 4 with lower ends of legs 15,16) comprises a lower end of each leg 15,16 (Mersmann, Page 8/48, line 4 and Figure 1). 
Regarding claim 16, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses:
Matula fails to explicitly disclose the upper body garment further including armholes, the upper body garment exerting bilateral cephalad forces against the foam support through engagement at the armholes and the pair of pouches. 
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) further including armholes (Figure 4, armholes of garment 10). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula in view of Welch, so that there is a garment with armholes, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user having armholes on each side section for increased securement of the garment to a user (Mathews, Page 9, line 18).
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the upper body garment exerting bilateral cephalad forces (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Paragraph 67 of Edward in view of Figure 10 of Saladino in view of Paragraph 50 of Friesen in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening, arm holes, and internal pockets on a front, such as the neck opening and armholes of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew. Furthermore, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert  so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a pair of openings in the neckband 104-2 of Edwards and through separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Edwards in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Edwards in view of Saladino and locked by cord locks of Friesen to abut the separate openings of Saladino, this causes the collar and front of the garment to tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula in view of Mersmann as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula in view of Mersmann, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula in view of Mersmann extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) against the foam support through engagement at the armholes and the pair of pouches.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Edwards et al. (U.S. Patent Pub. No. 20160015104) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305) in view of Mersmann (DE 102016007740 A1), as applied to claim 5, and in further view of Preston (U.S. Patent Pub. No. 20190075917) and Lago (U.S. Patent No. 1246286).
Regarding claim 9, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses wherein each pouch 34 (Mathews, Page 9, lines 15-17 and Figure 2, Pocket regions 34) comprises a first stratum (Mathews, Page 8, lines 28-30, Pockets 34 can be constructed as a self-contained pocket structures that are then secured to the interior 36 of garment 10, thereby there is one stratum fixed to the interior 36 of first and second side sections 24 and 26) fixed to the inside of each panel 24,26 (Mathews, Figure 2, first side section 24 on front left side and second side section 26 of front right side).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann fails to explicitly disclose a second stratum joined to the first stratum along a common fold line, each pouch further comprising a web joining the lower edges of the first and second stratum.
Preston teaches wherein the analogous pouch 10C (Paragraph 55 and Figure 13, pouch 10C) comprises a second stratum 21 (Paragraph 55 and Figure 13, second stratum is construed as front panel 21) joined to the analogous first stratum 20A (Paragraph 55 and Figure 13, first stratum is construed as backplate 20A) along a common fold line 40 (Paragraph 55 and Figure 13, side gussets 40, which folds to join backplate 20A and front plate 21), the analogous pouch 10C further comprising a web 42 (Paragraph 55 and Figure 13, bottom gusset 42, which provides structural flexibility, joins lower edge of each panel 20A,21) joining lower edges of the analogous first stratum 20A and second stratum 21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of each pouch of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann, so that the pouches have a pair of strata joined at a common fold line with a web joining their lower edges, as taught by Preston, in order to provide an improved chin positioning apparatus with an improved upper body garment having enhanced pouches that compromise a pair of strata with an interconnecting web for forming a pocket with foldable and expandable abilities for improved containment and storage (Preston, Paragraph 55). 
	However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann in view of Preston fails to explicitly disclose a triangular web. 
	Lago teaches an analogous pouch (Page 1, line 54-55, 80-90 and Figure 4, pouch with gussets 5 stitched at lower ends 2 of stratum) with a triangular analogous web 5 (Page 1, lines 80-90 and Figure 4, triangular shaped gussets 5 stitched at lower ends 2 of stratum)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pouch and web of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann in view of Preston, so that the pouch and web form a triangular shape, as taught by Lago, in order to provide an improved chin positioning apparatus with an enhanced triangular webbed pouch for aiding in holding the device in place within the triangular web (Lago, Page 1, lines 80-90).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Edwards et al. (U.S. Patent Pub. No. 20160015104) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305) in view of Mersmann (DE 102016007740 A1), as applied to claim 5, and in further view of Greenberg (U.S. Patent No. 6314580).
Regarding claim 14, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above but fails to explicitly disclose wherein the pair of pouches are lined with hook members for engaging and retaining the foam support.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) wherein the analogous pair of pouches 24,26,28,30 are lined with hook members (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the pouches on an inside of the front of the upper body garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann, so that there are hook members in the pouches, as taught by Greenberg, in order to provide an improved chin positioning apparatus with an improved upper body garment having pouches with internal hook members which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Mersmann in view of Greenberg discloses wherein the pair of pouches are lined with hook members for engaging and retaining (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets 34 of Mathew are modified to have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) the foam support (Modification of Paragraph 22 of Matula in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann).
Claim 21, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Edwards et al. (U.S. Patent Pub. No. 20160015104) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305), as applied to claim 1, and in further view of Greenberg (U.S. Patent No. 6314580) and Mersmann (DE 102016007740 A1).
Regarding claim 21, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen discloses the invention as described above and further discloses material 34 (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and material internal pockets on a front, such as the neck opening of Mathew and material pockets 34 on an inside of the front of Mathew) at an inside of the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei), the foam support (Modification of Paragraph 22 of Matula in view of Col. 2, lines 51-58 of Hubert, modifying the neck extension device 200 of Matula to extend below a neck opening, as taught by the lower portion of the bib 20 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen fails to explicitly disclose material having a plurality of hook elements fixed to the inside of the front.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) with analogous material 24,30 (Col. 6, lines 4-14 and Figure 4A) having a plurality of hook elements (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30) fixed to the analogous inside 14,16 of the analogous garment front (Col. 4, line 59 and Figure 4A, inner surfaces 14,16 of garment front), 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the material pouches on an inside of the front of the upper body garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen, so that there are hook elements in the material pocket, as taught by Greenberg, in order to provide an improved chin positioning apparatus with an improved upper body garment having material pockets with internal hook elements which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Greenberg fails to explicitly disclose the material configured to engage and retain portions of the foam support.
Mersmann teaches an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Greenberg, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Edwards in view of Saladino in view of Friesen in view of Greenberg in view of Mersmann discloses the material having the plurality of hook elements (Greenberg, Col. 6, lines 4-13 and Figure 4A) being configured to engage and retain (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) portions of the foam support (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Col. 2, lines 51-58 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino).
Claims 27 and 34, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) and in further view of Hubert et al. (U.S. Patent No. 2818857) and Wei (CN 209017902 U) and  Saladino (U.S. Patent Pub. No. 20190200692) and Friesen (U.S. Patent Pub. No. 20140096305).
Regarding claim 27, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment, the upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100).
However, Matula fails to explicitly disclose the upper body garment including a front, a rear, and a neck opening, the front of the upper body garment comprising a pair of panels.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), and a neck opening (Figure 4, neck opening collar of garment 10), the front of the upper body garment 10 comprising a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula, so that there is a garment with a rear, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mathews fails to explicitly disclose a portion of the foam support extending above the neck opening, a portion of the foam support extending beneath the neck opening being covered by the front.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket), and a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing) extending beneath the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an lower portion of the foam support and a front neck opening of the garment of Matula in view of Mathews, such that a lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, a pair of tension members extending from the neckband, the tension members extending downwardly from the neckband.
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), a pair of tension members 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 extending from the rear collar 6 to a front collar 7 through rope hole 8 of collars 6,7 and downwardly therefrom; This is the structure as defined by the 35 USC 112f analysis above) extending downwardly from the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose the tension members extending downwardly from the neckband through separate openings in the front, the separate openings being spaced from and positioned beneath the neckband, an intermediate portion of each tension member spanning between the neckband and each of the separate openings, an end portion of each tension member extending from each of the separate openings to an exterior of the front.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tension member 102 (Paragraph 58 and Figure 10, pull string retention member 102 extends downwardly from neck looping area 114 to grommet 100 through a channel formed by a dual layer configuration of the hood 110 and jacket 98; This is an equivalent structure as defined by the 35 USC 112f analysis above) extending downwardly from the analogous neckband 114 (Paragraph 58 and Figure 10, neck looping area 114) through a separate opening 100 (Paragraph 58 and Figure 10, grommet 100) in the analogous front (Figure 10, front side of jacket 98), the separate opening 100 being spaced from and positioned beneath (Paragraph 58 and Figure 10, grommet 100 spaced from and beneath neck looping area 114) the analogous neckband 114, an intermediate portion (Paragraph 58 and Figure 10, intermediate portion of  retention member 102 spanning between neck area 114 and grommet 100)  of the analogous tension member 102 spanning between the analogous neckband 114 and the separate opening 100, an end portion Paragraph 58 and Figure 10, retention member 102 102 free end extending past an exterior of grommet 100) of the analogous tension member 102 extending from the separate opening 100 to an exterior of the analogous front (Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment with an intermediate and end portion, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose a cord lock positioned on each end portion, whereby when tension is applied to each tension member the cord locks are fixed to abut the separate openings.
Friesen teaches an analogous garment 10 (Paragraph 44 and Figures 1, 4 and 6, hooded sweater garment 10) with a cord lock (Paragraph 50 and Figures 1 and 6, cord lock positioned on end portions of cinch cord 226) positioned on each analogous end portion (Paragraph 50 and Figures 1 and 6, free end of cinch cord 226), whereby when tension is applied (Paragraph 50 and Figures 4 and 6, pulling free end of cinch cord 226 causing cord lock to abut opening as seen in Fig 6) to each analogous tension member 226 (Paragraph 50 and Figures 1, 4, and 6) the cord locks (Paragraph 50 and Figures 1 and 6) are fixed to abut analogous openings (Paragraph 50 and Figures 1, 4, and 6, opening allowing for free end of cinch cord 226 to extend out of garment 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tension members of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there is a cord lock positioned on each end portion fixed to abut the separate openings, as taught by Friesen, in order to provide an improved chin positioning apparatus with enhanced tension members having the tension members and cord locks for locking the tension applied to the tension member at a desired position along the tension member to a point abutting the opening for the end portions of the tension members (Friesen, Paragraph 50).
Therefore the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses whereby when tension is applied to each tension member and the cord locks (Friesen, Paragraph 50 and Figures 1, 4, and 6, cinch chord with cord locks on free end portions) are fixed to abut the separate openings, a length of the intermediate portion is decreased and the front is compressed against the portion of the foam support extending beneath the neck opening to exert both upward cephalad forces and lateral compressive forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino in view of Paragraph 50 of Friesen, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending downwardly from the neckband through the separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino and locked by cord locks of Friesen to abut the separate openings of Saladino, this causes the collar and front of the garment to tighten as the intermediate portion of the tension member is decreased in length. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the foam support to appropriately position the user's chin for maximizing airway efficiency.
Regarding claim 34, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment, the upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100).
However, Matula fails to explicitly disclose the upper body garment including a front, a rear, and a neck opening, the front of the upper body garment comprising a pair of panels.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), and a neck opening (Figure 4, neck opening collar of garment 10), the front of the upper body garment 10 comprising a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula, so that there is a garment with a rear, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mathews fails to explicitly disclose a portion of the foam support extending above the neck opening, a portion of the foam support extending beneath the neck opening being covered by the front.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket), and a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing) extending beneath the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an lower portion of the foam support and a front neck opening of the garment of Matula in view of Mathews, such that a lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, a pair of tension members extending from the neckband, the tension members extending downwardly from the neckband.
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), a pair of tension members 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 extending from the rear collar 6 to a front collar 7 through rope hole 8 of collars 6,7 and downwardly therefrom; This is the structure as defined by the 35 USC 112f analysis above) extending downwardly from the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose the tension members extending downwardly from the neckband through separate openings in the front, the separate openings being spaced from and positioned beneath the neckband, an intermediate portion of each tension member spanning between the neckband and each of the separate openings, an end portion of each tension member extending from each of the separate openings to an exterior of the front.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tension member 102 (Paragraph 58 and Figure 10, pull string retention member 102 extends downwardly from neck looping area 114 to grommet 100 through a channel formed by a dual layer configuration of the hood 110 and jacket 98; This is an equivalent structure as defined by the 35 USC 112f analysis above) extending downwardly from the analogous neckband 114 (Paragraph 58 and Figure 10, neck looping area 114) through a separate opening 100 (Paragraph 58 and Figure 10, grommet 100) in the analogous front (Figure 10, front side of jacket 98), the separate opening 100 being spaced from and positioned beneath (Paragraph 58 and Figure 10, grommet 100 spaced from and beneath neck looping area 114) the analogous neckband 114, an intermediate portion (Paragraph 58 and Figure 10, intermediate portion of  retention member 102 spanning between neck area 114 and grommet 100)  of the analogous tension member 102 spanning between the analogous neckband 114 and the separate opening 100, an end portion Paragraph 58 and Figure 10, retention member 102 102 free end extending past an exterior of grommet 100) of the analogous tension member 102 extending from the separate opening 100 to an exterior of the analogous front (Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment with an intermediate and end portion, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose a cord lock positioned on each end portion, whereby when tension is applied to each tension member, a length of the end portion of each tension member is increased.
Friesen teaches an analogous garment 10 (Paragraph 44 and Figures 1, 4 and 6, hooded sweater garment 10) with a cord lock (Paragraph 50 and Figures 1 and 6, cord lock positioned on end portions of cinch cord 226) positioned on each analogous end portion (Paragraph 50 and Figures 1 and 6, free end of cinch cord 226), whereby when tension is applied (Paragraph 50 and Figures 4 and 6, pulling free end of cinch cord 226 causing cord lock to abut opening as seen in Fig 6 and length of free end to increase via the pulling) to each analogous tension member 226 (Paragraph 50 and Figures 1, 4, and 6) a length of the analogous end portion (Paragraph 50 and Figures 1 and 6) of each analogous tension member 226 is increased.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tension members of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there is a cord lock positioned on each end portion with an increasing length of the end portion of the tension member when tension is applied, as taught by Friesen, in order to provide an improved chin positioning apparatus with enhanced tension members having the tension members and cord locks for locking the tension applied to the tension member at a desired position along the tension member to a point abutting the opening for the end portions of the tension members (Friesen, Paragraph 50).
Therefore the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses whereby when tension is applied to each tension member the length of the intermediate portion is decreased and the space between the neckband and the separate openings is reduced while the front is compressed against the portion of the foam support extending beneath the neck opening to exert both upward cephalad forces and lateral compressive forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino in view of Paragraph 50 of Friesen, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending downwardly from the neckband through the separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino and locked by cord locks of Friesen to abut the separate openings of Saladino, this causes the collar and front of the garment to tighten as the intermediate portion of the tension member is decreased in length. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the foam support to appropriately position the user's chin for maximizing airway efficiency.

Claims 28, 30-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305), as applied to claim 27, and in further view of Mersmann (DE 102016007740 A1).
Regarding claim 28, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses the invention as described above and further discloses a pair of pouches 34 (Mathews, Page 9, lines 18-19 and Figure 4, internal pocket 34 on each of first and second side sections 24 and 26) fixed to an inside of the front of the upper body garment (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that the garment is structured as the garment 10 of Mathews with the internal pockets 34 of Mathews).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen fails to explicitly disclose the pair of pouches below the separate openings.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen to be located at a position below the separate openings because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen and the applicant’s invention to perform equally well with either the position of the pair of pouches taught by Mathews with respect to the separate tension member openings of Saladino or the claimed equivalent position of the pair of pouches and separate openings, because both locations are equally capable of providing the required upward cephalad forces and lateral compressive forces against the foam support.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of pouches disposed on the interior surface of the front of the upper body garment with respect to the separate openings of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen to obtain the invention as specified in claim 28, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, see MPEP 2144.04(VI)(C). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen as modified fails to explicitly disclose the pair of pouches being configured to capture and retain portions of the foam support. 
Mersmann teaches  an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the pair of pouches being configured to capture and retain (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) the foam support.
Regarding claim 30, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses the invention as described above and further discloses the foam support 200 further includes a front face (Figure 2, front face of neck extension device 200), a rear face (Figure 2, rear face of neck extension device 200), a bottom (Figure 2, bottom of neck extension device 200), a top (Figure 2, top of neck extension device 200 engages chin).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen as modified fails to explicitly disclose wherein the foam support further includes a cavity shaped as an inverted letter “U” extending between the planar front face and the planar rear face from the bottom toward the top, the cavity defining a pair of legs. 
Mersmann teaches the analogous chin positioning apparatus 1 wherein the analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, line 15, and Figure 1, polyurethane foam body 4) further includes a cavity (Page 8/48, line 4 and Figure 1, U shaped cavity between lower legs 15,16) shaped as an inverted letter “U” extending between the analogous front face (Figure 1, front face of body 4) and the analogous rear face (Figure 1, rear face of body 4)  from the analogous bottom (Figure 1, bottom of body 4) toward the analogous top (Figure 1, top surface of body 4 formed by legs 13,14 forming a concave chin rest), the cavity (Page 8/48, line 4 and Figure 1) defining a pair of legs 15,16 (Page 8/48, line 4 and Figure 1, lower legs 15,16 form inverted U-shaped cut away extending between the front face and rear face from the bottom to the top). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the bottom of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, so that there is a bottom with an inverted “U” shaped cavity, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10).
Regarding claim 31, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses wherein the bottom (Mersmann, Figure 1, bottom of body 4 with lower ends of legs 15,16) comprises a lower end of each leg 15,16 (Mersmann, Page 8/48, line 4 and Figure 1). 
Regarding claim 32, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses:
Matula fails to explicitly disclose the upper body garment further including armholes, the upper body garment exerting bilateral cephalad forces against the foam support through engagement at the armholes and the pair of pouches. 
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) further including armholes (Figure 4, armholes of garment 10). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula in view of Welch, so that there is a garment with armholes, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user having armholes on each side section for increased securement of the garment to a user (Mathews, Page 9, line 18).
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the upper body garment exerting bilateral cephalad forces (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino in view of Paragraph 50 of Friesen in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening, arm holes, and internal pockets on a front, such as the neck opening and armholes of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew. Furthermore, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert  so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending downwardly from the neckband through the separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino and locked by cord locks of Friesen to abut the separate openings of Saladino, this causes the collar and front of the garment to tighten as the intermediate portion of the tension member is decreased in length. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) against the foam support through engagement at the armholes and the pair of pouches.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305) in view of Mersmann (DE 102016007740 A1), as applied to claim 28, and in further view of Preston (U.S. Patent Pub. No. 20190075917) and Lago (U.S. Patent No. 1246286).
Regarding claim 29, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the invention as described above and further discloses wherein each pouch 34 (Mathews, Page 9, lines 15-17 and Figure 2, Pocket regions 34) comprises a first stratum (Mathews, Page 8, lines 28-30, Pockets 34 can be constructed as a self-contained pocket structures that are then secured to the interior 36 of garment 10, thereby there is one stratum fixed to the interior 36 of first and second side sections 24 and 26) fixed to the inside of each panel 24,26 (Mathews, Figure 2, first side section 24 on front left side and second side section 26 of front right side).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann fails to explicitly disclose a second stratum joined to the first stratum along a common fold line, each pouch further comprising a web joining the lower edges of the first and second stratum.
Preston teaches wherein the analogous pouch 10C (Paragraph 55 and Figure 13, pouch 10C) comprises a second stratum 21 (Paragraph 55 and Figure 13, second stratum is construed as front panel 21) joined to the analogous first stratum 20A (Paragraph 55 and Figure 13, first stratum is construed as backplate 20A) along a common fold line 40 (Paragraph 55 and Figure 13, side gussets 40, which folds to join backplate 20A and front plate 21), the analogous pouch 10C further comprising a web 42 (Paragraph 55 and Figure 13, bottom gusset 42, which provides structural flexibility, joins lower edge of each panel 20A,21) joining lower edges of the analogous first stratum 20A and second stratum 21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of each pouch of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann, so that the pouches have a pair of strata joined at a common fold line with a web joining their lower edges, as taught by Preston, in order to provide an improved chin positioning apparatus with an improved upper body garment having enhanced pouches that compromise a pair of strata with an interconnecting web for forming a pocket with foldable and expandable abilities for improved containment and storage (Preston, Paragraph 55). 
	However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann in view of Preston fails to explicitly disclose a triangular web. 
	Lago teaches an analogous pouch (Page 1, line 54-55, 80-90 and Figure 4, pouch with gussets 5 stitched at lower ends 2 of stratum) with a triangular analogous web 5 (Page 1, lines 80-90 and Figure 4, triangular shaped gussets 5 stitched at lower ends 2 of stratum)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pouch and web of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann in view of Preston, so that the pouch and web form a triangular shape, as taught by Lago, in order to provide an improved chin positioning apparatus with an enhanced triangular webbed pouch for aiding in holding the device in place within the triangular web (Lago, Page 1, lines 80-90).
Regarding claim 35, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses the invention as described above and further discloses a pair of pouches 34 (Mathews, Page 9, lines 18-19 and Figure 4, internal pocket 34 on each of first and second side sections 24 and 26) fixed to an inside of the front of the upper body garment (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that the garment is structured as the garment 10 of Mathews with the internal pockets 34 of Mathews).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen fails to explicitly disclose the pair of pouches below the separate openings.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen to be located at a position below the separate openings because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen and the applicant’s invention to perform equally well with either the position of the pair of pouches taught by Mathews with respect to the separate tension member openings of Saladino or the claimed equivalent position of the pair of pouches and separate openings, because both locations are equally capable of providing the required upward cephalad forces and lateral compressive forces against the foam support.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of pouches disposed on the interior surface of the front of the upper body garment with respect to the separate openings of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen to obtain the invention as specified in claim 28, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, see MPEP 2144.04(VI)(C). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen as modified fails to explicitly disclose the pair of pouches being configured to capture and retain portions of the foam support. 
Mersmann teaches  an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Mersmann discloses the pair of pouches being configured to capture and retain (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) the foam support.
Claims 33 and 36, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Friesen (U.S. Patent Pub. No. 20140096305), as applied to claim 1, and in further view of Greenberg (U.S. Patent No. 6314580) and Mersmann (DE 102016007740 A1).
Regarding claim 33, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses the invention as described above and further discloses material 34 (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and material internal pockets on a front, such as the neck opening of Mathew and material pockets 34 on an inside of the front of Mathew) at an inside of the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei), the foam support (Modification of Paragraph 22 of Matula in view of Col. 2, lines 51-58 of Hubert, modifying the neck extension device 200 of Matula to extend below a neck opening, as taught by the lower portion of the bib 20 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen fails to explicitly disclose material having a plurality of hook elements fixed to the inside of the front.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) with analogous material 24,30 (Col. 6, lines 4-14 and Figure 4A) having a plurality of hook elements (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30) fixed to the analogous inside 14,16 of the analogous garment front (Col. 4, line 59 and Figure 4A, inner surfaces 14,16 of garment front), 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the material pouches on an inside of the front of the upper body garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, so that there are hook elements in the material pocket, as taught by Greenberg, in order to provide an improved chin positioning apparatus with an improved upper body garment having material pockets with internal hook elements which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg fails to explicitly disclose the material configured to engage and retain portions of the foam support.
Mersmann teaches an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg in view of Mersmann discloses the material having the plurality of hook elements (Greenberg, Col. 6, lines 4-13 and Figure 4A) being configured to engage and retain (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) portions of the foam support (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Col. 2, lines 51-58 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino).
Regarding claim 36, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen discloses the invention as described above and further discloses material 34 (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and material internal pockets on a front, such as the neck opening of Mathew and material pockets 34 on an inside of the front of Mathew) at an inside of the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei), the foam support (Modification of Paragraph 22 of Matula in view of Col. 2, lines 51-58 of Hubert, modifying the neck extension device 200 of Matula to extend below a neck opening, as taught by the lower portion of the bib 20 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen fails to explicitly disclose material having a plurality of hook elements fixed to the inside of the front.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) with analogous material 24,30 (Col. 6, lines 4-14 and Figure 4A) having a plurality of hook elements (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30) fixed to the analogous inside 14,16 of the analogous garment front (Col. 4, line 59 and Figure 4A, inner surfaces 14,16 of garment front), 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the material pouches on an inside of the front of the upper body garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen, so that there are hook elements in the material pocket, as taught by Greenberg, in order to provide an improved chin positioning apparatus with an improved upper body garment having material pockets with internal hook elements which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg fails to explicitly disclose the material configured to engage and retain portions of the foam support.
Mersmann teaches an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Friesen in view of Greenberg in view of Mersmann discloses the material having the plurality of hook elements (Greenberg, Col. 6, lines 4-13 and Figure 4A) being configured to engage and retain (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) portions of the foam support (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Col. 2, lines 51-58 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786